Title: To James Madison from Hendrick W. Gordon, 17 September 1816
From: Gordon, Hendrick W.
To: Madison, James


        
          Sir,
          Merrimack, NH, September, 17th. 1816.
        
        The office of Consul at the port of Palermo in the Island of Sicily, having become vacant in consequence of the death of Mr Gibbs, our Consul there, I respectfully ask of the President that office.
        I do not consider it necessary to furnish additional testimonials of my character & fitness for public employment, beleiving that what has been said in my favour, by The Honourable Messrs. Adams, Gray, and Seaver, of Massachusetts, and our worthy Governor Plumer, is sufficient. I am personally known to the Honbl. Secretary of the Navy, the Honbl. Richard Cutts, and, Adjudant and Inspector General of the Army. Should the President be pleased to give me this or any other appointment suited to my talents, industry, and commercial knowledge, I shall be very grateful. I have the honor to be, with great Respect, Your very humble Servant
        
          Hendrick W Gordon
        
      